DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the step-up converter is integrated into the controller”, in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (hereinafter Ota, US 2013/0025893 A1).
For claim 1, Ota discloses an electric circuit adapted to be disposed in a tool (Figs. 1-2 of Ota disclose an electric circuit adapted to be disposed in a tool 50a/50b – see Ota, Figs. 1-2, paragraphs [0006] and [0057]), the electrical circuit comprising:
a power source (Figs. 1-2 disclose a power source 10 – see Ota, Figs. 1-2, paragraphs [0057]-[0059]);
a motor electrically coupled to the power source (Fig. 2 of Ota discloses a motor 54a/54b electrically coupled to the power source 10 – see Ota, Fig. 2, paragraphs [0069] and [0071]);
a step-up converter having an input and an output, wherein the input is electrically coupled to the power source (Figs. 2-3 of Ota discloses a step-up converter 130 including microcomputer 132, battery connector circuit 134, and step-up/down converter 140, wherein the step-up converter 130 has an input 112 and an output 114, wherein the input 112 is electrically coupled to the power source 10 – see Ota, Figs. 2-3, paragraphs [0069]-[0070]); and
an electrical component (Fig. 2 of Ota discloses first and second too-side units 150a/150b and an indicator 116 which altogether constitute an electrical component 150a/150b,116 – see Ota, Fig. 2, paragraphs [0063]-[0065]) electrically coupled to the output of the step-up converter (Figs. 2-3 of Ota disclose the electrical component 150a/150b, 116 electrically coupled to the output of the step-up converter 140 – see Ota, Figs. 2-3, paragraphs [0070] and [0074]), wherein the step-up converter and the electrical component are disposed in an electrically parallel configuration with the motor (Figs. 2-3 of Ota discloses the step-up converter 140 and the electrical component 150a/150b, 116 which are disposed in an electrically parallel configuration with the motor 54a/54b via two nodes of battery interface 52a/52b – see Ota, Figs. 2-3, paragraphs [0062]-[0063), [0070] and [0074]).
For claim 2, Ota discloses the electrical circuit of claim 1, wherein the step-up converter is adapted to receive a voltage in from the power source (Fig. 2 of Ota discloses the step-up converter 140 which is adapted to receive a voltage in from the power source 10 via battery interface 112– see Ota, Fig. 2, paragraphs [0058], [0060] and [0069]).
For claim 10, Ota discloses a tool (Figs. 1-2 of Ota disclose a tool – see Ota, Figs. 1-2, paragraph [0001]), comprising: 
a drive adapted to apply torque to a work piece (Ota discloses a drive (e.g. crew driver) adapted to apply torque to a work piece – see Ota, paragraph [0067], lines 5-9. It is noted that the torque is inherently generated by the motor to drive screw driver for applying torque to a work piece); 
a motor operably coupled to the drive (Fig. 2 of Ota discloses a motor 54b operably coupled to the drive – see Ota, Fig. 2, paragraph [0067], lines 5-9);
 a power source electrically coupled to the motor (Fig. 2 of Ota discloses power source 10 electrically coupled to the motor 54b via the battery-side unit 110 – see Ota, Fig. 2, paragraphs [0069] and [0071], lines 13-18); 
a step-up converter having an input and an output, wherein the input is electrically coupled to the power source (Figs. 2-3 of Ota discloses a step-up converter step-up/down converter 140, wherein the step-up converter 134 has an input 112 and an output 114, wherein the input 112 is electrically coupled to the power source 10 – see Ota, Figs. 2-3, paragraphs [0069]-[0070]); and 
an electrical component (Figs. 2-3 of Ota disclose first and second too-side units 150b, a battery connector circuit 134, a microcomputer 132, and an indicator 116 which altogether constitute an electrical component 150b, 134, 132, 116 – see Ota, Fig. 2, paragraphs [0062], [0068]-[0070] and [0073]) electrically coupled to the output of the step-up converter (Figs. 2-3 of Ota disclose the electrical component 150b, 134, 132, 116 electrically coupled to the output of the step-up converter 140 – see Ota, Figs. 2-3, paragraphs [0070] and [0073]), wherein the step-up converter and the electrical component are disposed in an electrically parallel configuration with the motor (Figs. 2-3 of Ota discloses the step-up converter 140 and the electrical component 150b, 134, 132, 116 which are disposed in an electrically parallel configuration with the motor 54b via two nodes of battery interface 52b – see Ota, Figs. 2-3, paragraphs [0062]-[0063), [0070] and [0074]).
For claim 11, Ota discloses the tool of claim 10, wherein the step-up converter is adapted to receive a voltage in from the power source (Fig. 2 of Ota discloses the step-up converter 140 which is adapted to receive a voltage in from the power source 10 via battery interface 112– see Ota, Fig. 2, paragraphs [0058], [0060] and [0069]).
For claim 17, Ota discloses the tool of claim 11, wherein the electrical component is an integrated circuit (Fig. 2 of Ota discloses the microcomputer 132 and the electrical component 116 which is inherently an integrated circuit).
For claim 18, Ota discloses the tool of claim 11, wherein the electrical component is a controller and the step-up converter is integrated into the controller (Figs. 2-3 of Ota discloses the electrical component 150b, 132, 116 which is controller and the step-up converter 140 is integrated into the controller 132/130 – see Ota, Figs. 2-3, paragraphs [0070] and [0074]).
For claim 19, Ota discloses the tool of claim 11, wherein the electrical component includes one or more of a controller, a switching mechanism, and a display (Figs. 2-4 of Ota disclose the electrical component 150b, 132, 116 which includes a controller 132, battery connector circuit 134 and a display 116 – see Ota, Figs. 2-3, paragraphs [0062], lines 1-5; [0070], lines 1-3; and [0073]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (hereinafter Ota, US 2013/0025893 A1).
For claim 3, Ota discloses all limitations as applied to claim 2 above, including the step-up converter adapted. Ota discloses the step-up converter which does not specifically disclose for being adapted to determine whether a voltage out of the step-up converter is less than a threshold voltage value, wherein the threshold voltage value is greater than or equal to a minimum operating voltage of the electrical component. However, Ota discloses microcomputer which based on the product information from the storage devices 154a/154b of the electrical component 150a/150b to control step-up converter 140 in order to regulate the output voltage outputted to the electric power tool 50a/50b via the output port 114 to the threshold voltage value “the target value” (or ”the rated voltage”) which is greater than or equal to a minimum operating voltage of the electrical component  – see Ota, Figs. 2-3, paragraphs [0068]-[0074] and [0077]. Also, that “a minimum operating voltage” is undefined, any voltages stored into the storage devices 154a/154b of the electrical component 150a/150b can be defined as “a minimum operating voltage” of the electrical component 150a/150b. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ota to include limitation “the step-up converter is adapted to determine whether a voltage out of the step-up converter is less than a threshold voltage value, wherein the threshold voltage value is greater than or equal to a minimum operating voltage of the electrical component” for purpose controlling an electric power tool efficiently and accurately.
For claim 4, Ota discloses the electrical circuit of claim 3, wherein the step-up converter is adapted to pass the voltage out to an input of the electrical component when the voltage out is greater than or equal to the threshold voltage value (Figs. 2-3 of Ota disclose the step-up converter 140 which is adapted to pass the voltage out to an input 114 of the electrical component 150a/150b when the voltage out is greater than or equal to the threshold voltage value “the target value” (or ”the rated voltage”) stored in the storage device 154a/154b – see Ota, Fig. 2-3, paragraphs [0070]-[0074]).
For claim 5, Ota discloses the electrical circuit of claim 3, wherein the step-up converter is adapted to increase the voltage in from the power source to a boosted voltage out when the voltage out is less than the threshold voltage value (Figs. 2-3 of Ota discloses the step-up converter 140 which is adapted to increase the voltage in from the power source 10 to a boosted voltage out when the voltage out is less than the threshold voltage value -- see Ota, Fig. 2-3, paragraphs [0070]-[0074] and [0077]).
For claim 6, Ota discloses the electrical circuit of claim 5, wherein the step-up converter is adapted to pass the boosted voltage out to an input of the electrical component (Figs. 2-3 of Ota disclose the step-up converter 140 which is adapted to pass the boosted voltage out to an input 162a/162b of the electrical component 150a/150b – see Ota, Figs. 2-3, paragraphs [0070]-[0074]).
Claim 7 is a method claim which is either same or similar to combination of “an apparatus” claims 1-3 and 5-6. The explanation is omitted.
For claim 8, Ota discloses the method of claim 7, further comprising determining, by the step-up converter, whether the voltage out is greater than or equal to the threshold voltage value (Figs. 2-3 of Ota discloses the step-up converter 132 which determines the voltage out on the output 114 which is greater than or equal to the threshold voltage value “the target value” (or ”the rated voltage”) stored in storage device 154a/154b – see explanation in claim 3 above and see Ota, Figs. 2-3, paragraphs [0070]-[0074] and [0077]).
For claim 9, Ota discloses the method of claim 8, further comprising passing, by the step-up converter, the voltage out to the electrical component when the voltage out is greater than or equal to the threshold voltage value (Figs. 2-3 of Ota discloses passing, by the step-up converter 130, the voltage out to the electrical component 150a/150b when the voltage out is greater than or equal to the threshold voltage value “the target value” (or ”the rated voltage”) stored in storage device 154a/154b – see explanation in claim 3 above and see Ota, Figs. 2-3, paragraphs [0070]-[0074] and [0077]).
For claim 12, Ota discloses all limitations as applied to claim 11 above, including the step-up converter adapted. Ota discloses the step-up converter which does not specifically disclose for being adapted to determine whether a voltage out of the step-up converter is greater than or equal to a threshold voltage value, wherein the threshold voltage value is greater than or equal to a minimum operating voltage of the electrical component. However, Ota discloses microcomputer which based on the product information from the storage devices 154b of the electrical component 150b to control step-up converter 140 in order to regulate the output voltage outputted to the electric power tool 50b via the output port 114 to the threshold voltage value “the target value” (or ”the rated voltage”) which is greater than or equal to a minimum operating voltage of the electrical component  – see Ota, Figs. 2-3, paragraphs [0068]-[0074] and [0077]. Also, that “a minimum operating voltage” is undefined, any voltages stored into the storage devices 154b of the electrical component 150b can be defined as “a minimum operating voltage” of the electrical component 150b. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ota to include limitation “the step-up converter is adapted to determine whether a voltage out of the step-up converter is greater than or equal to a threshold voltage value, wherein the threshold voltage value is greater than or equal to a minimum operating voltage of the electrical component” for purpose controlling an electric power tool efficiently and accurately.
For claim 13, Ota discloses the tool of claim 12, wherein the step-up converter is adapted to pass the voltage out to the electrical component when the voltage out is greater than or equal to the threshold voltage value (Figs. 2-3 of Ota disclose the step-up converter 140 which is adapted to pass the voltage out to an input 114 of the electrical component 150b when the voltage out is greater than or equal to the threshold voltage value “the target value” (or ”the rated voltage”) stored in the storage device 154b – see Ota, Fig. 2-3, paragraphs [0070]-[0074]).
For claim 14, Ota discloses the tool of claim 12, wherein the step-up converter is adapted to increase the voltage in from the power source to a boosted voltage out when the voltage out is less than the threshold voltage value (Figs. 2-3 of Ota discloses the step-up converter 140 which is adapted to increase the voltage in from the power source 10 to a boosted voltage out when the voltage out is less than the threshold voltage value -- see Ota, Fig. 2-3, paragraphs [0070]-[0074] and [0077].
For claim 15, Ota discloses the tool of claim 14, wherein the step-up converter is adapted to pass the boosted voltage out to the electrical component (Figs. 2-3 of Ota disclose the step-up converter 140 which is adapted to pass the boosted voltage out to an input 162b of the electrical component 150b – see Ota, Figs. 2-3, paragraphs [0070]-[0074]).
Claim 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (hereinafter Ota, US 2013/0025893 A1) in view of Dietel (US 2019/0123314 A1).
For claim 16, Ota discloses all limitation as applied to claim 11 above. Ota discloses a power tool including a motor which is not specifically a brushed or a brushless type motor. However, Dietel discloses a power tool including a motor which is a brushed or a brushless type motor (Fig. 1 of Dietel discloses a power tool 300 including a motor 335 which is a brushless type motor 335 – see Dietel, Fig. 1, paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ota to incorporate teaching of Dietel for purpose controlling motor at higher efficiency and performance.
For claim 20, Ota discloses all limitation as applied to claim 11 above. Ota discloses a power tool including a power source, wherein the power source is a battery which is not specifically a rechargeable battery. However, Dietel discloses a power tool including a power source which is a rechargeable battery (Fig. 1 of Dietel discloses a power tool 300 including a power source 100 which is a rechargeable battery 100 – see Dietel, Fig. 1, paragraphs [0039], lines 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ota to incorporate teaching of Dietel for purpose producing less waste because they can be reused hundreds of times.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant’s argument:
In Remark, on page 7, lines 16-18, the applicant argues that “in an electrically parallel configuration, voltage from the power source flows to the claimed step-up converter (and electrical component via the step-up converter) and the motor at the same time. The cited references fail to disclose at least these features.”
Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the feature “voltage from the power source flows to the claimed step-up converter (and electrical component via the step-up converter) and the motor at the same time” upon which applicant relies is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). In this case, nothing in claims 1, 7 and 10 indicated “voltage from the power source flows to the claimed step-up converter and the motor at the same time”. Figures 2-3 of Ota et al. clearly disclose the step-up converter 140 and the electrical component 150a/150b, 116 which are disposed in an electrically parallel configuration with the motor 54a/54b via two nodes of battery interface 52a/52b. Thus, Applicant’s argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo, Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846